Citation Nr: 0724488	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  06-07 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from September 1974 to September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Baltimore, Maryland which denied the veteran's claim 
of entitlement to service connection for PTSD.  The veteran 
filed a notice of disagreement in regards to the October 2004 
rating decision.  He requested review by a decision review 
officer (DRO).  The DRO conducted a de novo review of the 
claim and confirmed the RO's findings in a February 2006 
statement of the case (SOC).  The appeal was perfected with 
the submission of the veteran's substantive appeal (VA Form 
9) in March 2006.

In July 2006, the veteran presented sworn testimony during a 
personal hearing in Washington, D.C. which was chaired by the 
undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with the veteran's VA claims folder.

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  


REMAND

The veteran seeks entitlement to service connection for PTSD, 
which he claims was a result of a physical assault by 
civilians during service.  See the July 2006 hearing 
transcript, page 2.  

The veteran has testified as to the existence of records 
which are not currently in the claims folder.  Specifically, 
the veteran indicated that he saw a psychiatrist at a public 
health service facility named Wyman Park Medical Center in 
Baltimore, Maryland just prior to separation from active 
service in 1978.  Id. at 5.  He additionally testified that 
he filed a worker's compensation claim after he was 
physically assaulted while working as a correctional officer 
in the 1990s.  Id. at 14.  VA has an obligation to obtain all 
relevant treatment records.  38 U.S.C.A. 
§ 5103A(b), (c) (West 2002). Accordingly, these records, if 
existing, should be associated with the claims folder, as 
they could potentially affect the outcome of the instant 
case.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should request all 
treatment records pertaining to 
the veteran from the Wyman Park 
Medical Center in Baltimore, 
Maryland or any appropriate Public 
Health Service repository.  [It 
appears that this facility was 
formerly a public health service 
facility, including in 1978 when 
the veteran claims to have been a 
patient, but it has since been 
taken over by the private sector.]  

2.  VBA should also attempt to 
obtain copies of any medical 
records relied upon in reaching 
the veteran's workman's 
compensation determination.  All 
efforts in this regard should be 
documented in the claims folder.

3.  After undertaking any 
additional development which it 
deems to be necessary based on the 
then state of the record, VBA 
should readjudicate the veteran's 
claim of entitlement to service 
connection for PTSD.  If the 
benefit sought on appeal remains 
denied, VBA should provide the 
veteran with a supplemental 
statement of the case and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



